Title: From George Washington to Lieutenant Colonel William Palfrey, 18 November 1776
From: Washington, George
To: Palfrey, William



D. Sir
Heckenseck [N.J.] Nov. 18. 1776

I just now received the favor of your Letter of the 17th. I confess, I did not expect that any Warrants would have been presented to you for payment, except those which I signed myself. The Inconveniences which might arise, if several persons in the same Army were allowed to draw are obvious & such as might produce great uneasiness & injustice to the public. All who applied to me were told, that the Abstracts were to be deposited with you & sent down in order to be signed by me at once, or that they would be compleated by my signature, if brought ⟨at⟩ different times. I cannot allow double pay to Major Lee ⟨or a⟩ny other Officer. It is expressly against the Resolves of Congress. The Militia will be paid on making out proper Abstracts & such as are satisfact[or]y to you, as Other Troops are. You must inform their Officers 

that they should be very particular in not chargg for a longer time than the Men were in actual service & the Abstracts should be certified by their Brigrs or Cols. Commandants.
As I cannot conceive it will be for the public good, that Warrants should be drawn by difft Officers & to prevent further mistakes on that account, I request that you will remove your office near my Head Qrs and pay no Warrants hereafter but such as come from me, giving notice of your removal.
I shall mention to Congress the demands that will be on you, desiring that provision may be made for the same. I am &c.

G.W.

